DETAILED ACTION
	This Office action is responsive to communication received 09/15/2021 – application papers received, including Power of Attorney and IDS; 11/23/2021 – Preliminary Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 17/105,234 11/25/2020 PAT 11130024 which is a CON of 16/750,599 01/23/2020 PAT 10881916 which is a CON of 16/160,884 10/15/2018 PAT 10543405 which is a CIP of 15/811,430 11/13/2017 PAT 10265586 which is a CON of 15/199,603 06/30/2016 PAT 9814944.
Drawings
The drawings were received on 09/15/2021.  These drawings are acceptable.
Status of Claims
	Claim 1 has been canceled, as directed.
	Claims 2-23 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greaney (USPN 9,814,944) in view of Chao (USPN 7,140,974).  
At the outset, it is noted that, based upon the recitation “the striking face comprising a composite face plate” in each of independent claims 2, 9 and 16, the effective filing date of the instant application is 10/15/2018, which is the filing date of parent application serial number 16/160,884, which is a CIP of 15/811,430, filed 11/13/2014.  The features of “the striking face comprising a composite face plate” are first brought to light in the prior ‘884 application.  Thus, the use of Greaney (USPN 9,814,944), with a patent date of 11/14/2017,  as a base reference to reject the current claims is deemed proper.  See MPEP §2152. 
As to claims 2, 9 and 16, the patent to Greaney lacks the feature “the striking face comprising a composite face plate”.  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Greaney by providing the club head with a composite face plate to enhance the ball striking performance of the club head.  With respect to the remaining limitations in each of claims 2, 9 and 16 and regarding the limitations of “a hosel portion, a heel portion, a sole portion, a toe portion, a crown portion, and a striking face having a striking face surface…the striking face having a center face location; a center face vertical plane passing through the center face location, the center face vertical plane extending from adjacent the crown portion to adjacent the sole portion and intersecting with the striking face surface to define a center face roll contour; a toe side vertical plane being spaced away from the center face vertical plane by 30 mm toward the toe portion, the toe side vertical plane extending from adjacent the crown portion to adjacent the sole portion and intersecting with the striking face surface to define a toe side roll contour; a heel side vertical plane being spaced away from the center face vertical plane by 30 mm toward the heel portion, the heel side vertical plane extending from adjacent the crown portion to adjacent the sole portion and intersecting with the striking face surface to define a heel side roll contour; a center face horizontal plane passing through the center face location, the center face horizontal plane extending from adjacent the toe portion to adjacent the heel portion and intersecting with the striking face surface to define a center face bulge contour; a crown side horizontal plane being spaced away from the center face horizontal plane by 15 mm toward the crown portion, the crown side horizontal plane extending from adjacent the toe portion to adjacent the heel portion and intersecting with the striking face surface to define a crown side bulge contour; a sole side horizontal plane being spaced away from the center face horizontal plane by 15 mm toward the sole portion, the sole side horizontal plane extending from adjacent the toe portion to adjacent the heel portion and intersecting with the striking face surface to define a sole side bulge contour; wherein the toe side roll contour is more lofted than the center face roll contour, the heel side roll contour is less lofted than the center face roll contour, the crown side bulge contour is more open than the center face bulge contour, and the sole side bulge contour is more closed than the center face bulge contour”, see claim 1 of the Greaney patent.  More specific to the composite crown required by claim 2, see col. 5, line 63 in Greaney.  More specific to the sole portion comprising a weight port for receiving a weight required by claim 9, see col. 5, lines 45-47 in Greaney.  More specific to the recessed channel required by claim 16, see col. 5, lines 47-49 in Greaney.  
As to claim 3, in Greaney, see composite crown (254) in Fig. 2e extending forward of a vertical midplane (264) that passes through a center of gravity (266) of the club head and extends in a heel-toe direction and in a sole-crown direction.
As to claims 4 and 17, see col. 5, lines 63-67 in Greaney.
As to claim 5, in Greaney, Fig. 2e clearly shows that the composite crown includes an apex of the crown portion defining a highest point of the club head as measured along the positive z-axis, and the apex is rearward of a hosel axis.
As to claims 6, 14 and 22, see col. 3, lines 23-25 in Greaney.
As to claim 7, 15 and 23, see TABLE 4 in col. 17 of Greaney.
As to claims 8 and 12, see col. 6, lines 17-55 in Greaney for a discussion of the moment of inertia as well as weight port (234) in Fig. 2b.  More specific to claim 8 and also as to claims 13, 20 and 21, col. 4, line 39 through col. 5, line 2 express the width and depth of the club head, wherein a ratio of depth to width between 0.956 and 1.0 may be calculated.
As to claim 10, see weight (232) in Fig. 2b in Greaney. 
As to claim 11, see Fig. 2c in Greaney.
As to claim 17, Fig. 2c in Greaney shows ribs (258) on the inside of the recessed channel. Also, see col. 5, lines 63-67 in Greaney for a discussion of the bonding ledge for the crown.
As to claim 18, Fig. 2c in Greaney shows a channel adjacent the strike plate, with a weight adjacent the rear of the club head and clearly rearward of the channel. 
As to claim 19, see Fig. 2b and fastener opening (238) in Greaney. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-7, 9-11 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,449,423 in view of Chao (USPN 7,140,974).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the ‘423 patent lacks the feature “the striking face comprising a composite face plate”.  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘423 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   The remaining limitations are encompassed by the claims of the ‘423 patent.  By way of example only, note that the bonding ledge required by instant claims 4 and 17 is encompassed by claim 3 of the ‘423 patent.  The average FA°∆ and LA°∆ values expressed in instant claims 6, 7, 14, 15, 22 and 23 are encompassed by claims 5, 6, 10, 11, 19 and 20 of the ‘423 patent.  The crown apex required by instant claim 5 is encompassed by claim 4 of the ‘423 patent.  The details of the composite crown of instant claim 3 are found in claim 2 of the ‘423 patent.  The weight port recited by instant claim 9 is encompassed by claim 7 of the ‘423 patent.  The recessed channel required by instant claim 16 is encompassed by claim 12 of the ‘423 patent. 
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,449,423 in view of Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘423 patent, as modified by Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2, wherein the club head has a ratio of depth to width that is between 0.956 and 1.0.  Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘423 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.  

Claims 2, 6-7, 9-11, 13-16 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,556,157 in view of Chao (USPN 7,140,974).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the ‘157 patent lacks the feature “the striking face comprising a composite face plate”.  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘157 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   The remaining limitations are encompassed by the claims of the ‘157 patent.  By way of example only, the average FA°∆ and LA°∆ values expressed in instant claims 6, 7, 14, 15, 22 and 23 are encompassed by claims 2, 3, 11 and 12 of the ‘157 patent.  The weight port recited by instant claim 9 is encompassed by claim 6 of the ‘157 patent.  The recessed channel required by instant claim 16 is encompassed by claim 9 of the ‘157 patent. 
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,556,157 in view of Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘157 patent, as modified by Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2, wherein the club head has a ratio of depth to width that is between 0.956 and 1.0.  Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘157 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.  

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 9,814,944 in view of Hocknell (USPN 6,663,504) and Chao (USPN 7,140,974).  The difference between instant claims 2-5 of the instant application and claims 1-19 of the ‘944 patent lies in the fact that the claims of the ‘944 patent lack a striking face comprising a composite face plate (claim 2) as well as a composite crown (claim 2), which extends forward of a vertical midplane that passes through a center of gravity of the club head and extends in a heel-toe direction and in a sole-crown direction (claim 3), and further wherein the composite crown is bonded to a bonding ledge of the crown portion, and the bonding ledge has a width between 1 mm and 7 mm (claim 4), and further wherein the composite crown includes an apex of the crown portion defining a highest point of the club head as measured along a positive z-axis, and the apex is rearward of the hosel axis (claim 5).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘944 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   Here, Hocknell shows a composite crown portion (62) that extends forward of a vertical plane containing the CG (FIG. 10), and extends in a heel-toe direction (FIG. 7) and extends in a sole-crown direction (FIGS. 4, 6; col. 8, lines 31-33), and includes a bond ledge (FIGS. 8, 8A, 8B) upon which the composite crown (62) rests.  Here, Hocknell shows that the bond ledge has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm). Moreover, the composite crown (62) in Hocknell reveals the highest point of the club (i.e., apex), as shown in FIGS. 4, 6, 8 and 10.  In Hocknell, the composite crown serves to provide reduced club head weight adjacent the crown so that the center of gravity may be lowered, whereby a higher moment of inertia and greater club head forgiveness of off-center shots may be realized.  See col. 1, lines 18-25; col. 5, lines 26-32 in Hocknell.  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘944 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.  
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,814,944 in view of Hocknell (USPN 6,663,504) and Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘944 patent, as modified by Hocknell and Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2, wherein the club head has a ratio of depth to width that is between 0.956 and 1.0.  Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘944 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.  

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 9,814,944 in view of Bezilla (US PUBS 2010/0311520) and Chao (USPN 7,140,974).  The difference between instant claims 9-11 of the instant application and claims 1-19 of the ‘944 patent lies in the fact that the claims of the ‘944 patent lack a striking face comprising a composite face plate (claim 2) as well as a sole portion comprising a weight port for receiving a weight (claim 9), and further comprising a weight mounted in the weight port (claim 10) and further wherein the weight port defines a central axis that extends through the sole portion and the crown portion (claim 11).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘944 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   Here, Bezilla shows a weight port (28) with an adjustable weight (26) and further wherein an extended axis passing vertically through the weight port and adjustable weight would clearly intersect the sole and crown portions. See FIG. 1 in Bezilla.  Here, Bezilla notes that an adjustably mounted weight enables the club designer to provide adjustability in characteristics such as swing weight, location of the center of gravity and manipulation of the moment of inertia of the club head (see paragraph 0003).  In view of the publication to Bezilla, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘944 patent by incorporating a weight port with an adjustable weight therein and positioned in the sole portion, the motivation being to be able to desirably manipulate the weight distribution of the club head so as to lower the center of gravity for improved club head performance.

Claims 12 and 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,814,944 in view of Bezilla (US PUBS 2010/0311520) and Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘944 patent, as modified by Bezilla and Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2 (claim 12) and wherein the club head has a ratio of depth to width that is between 0.956 and 1.0 (claim 13). Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘944 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.   
Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 9,814,944 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974).  The difference between instant claims 16-18 of the instant application and claims 1-19 of the ‘944 patent lies in the fact that the claims of the ‘944 patent lack a striking face comprising a composite face plate (claim 16) as well as the sole portion comprising a recessed channel (claim 15) as well as a weight coupled to the sole portion rearward of the recessed channel (claim 18).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘944 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.  Here, Galvan shows a recessed channel (1202) along with an adjustable weight arranged rearward of the channel (FIG. 75).  Galvan notes that the channel (i.e., flexure in the sole) can desirably influence the coefficient of restitution while the adjustable weight coupled to the sole may be used to alter the location of the center of gravity.  See paragraphs [0297, 0298, 0299 and 0300] in Galvan.  In view of the teachings in Galvan, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘944 patent by including a recessed channel for added flexure of the striking face, with an adjustable weight incorporated on the sole to help lower the center of gravity for enhanced playability. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 9,814,944 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Hocknell (USPN 6,663,504).  
The modification of the claimed invention of the ‘944 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘944 patent, as modified by Galvan and Chao, lacks a composite crown and a bonding ledge having a width between 1 mm and 7 mm, and the composite crown is bonded to the bonding ledge (claim 17).  Here, Hocknell shows these features, including a composite crown portion (62) and a bond ledge that has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm).  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘944 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.  
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 9,814,944 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Boyd (US PUBS 2013/0324281).  
The modification of the claimed invention of the ‘944 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘944 patent, as modified by Galvan and Chao, lacks a fastener opening in the recessed channel and configured to receive a fastening member for securing an adjustable head-shaft connection assembly (claim 19).  Here, Boyd discusses a head-shaft connection that is in communication with a recessed channel in the sole, whereby the head-shaft connection enables adjustability of the club angle.  See FIGS. 1 and 3 along with paragraph [0046] in Boyd.  In view of the teaching in Boyd, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘944 patent by including a suitable head-shaft connection assembly to enable the lie/loft of the club head to be adjusted to suit the swing needs of a particular player. 
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 9,814,944 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Deshmukh (USPN 6,902,497). 
The modification of the claimed invention of the ‘944 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘944 patent, as modified by Galvan and Chao, lacks a depth dimension D along the y-axis that is less than 4.4 inches (claim 20) and a ratio of depth to width that is between 0.956 and 1.0 (claim 21).  Here, the patent to Deshmukh allows for club head width and depth dimensions within the parameters required by the instant claims.  See col. 4, lines 39-47 in Deshmukh.  Here, for example, the width and depth may be dimensioned as 4.0 inches by Deshmukh.  Combined with a suitable volume, club head mass, club head height, width and depth, along with thickness dimensions for the various shell portions, Deshmukh provides improved club head performance (col. 2, lines 14-20; col. 4, lines 12-16).  In view of the patent to Deshmukh, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘944 patent by sizing the club head body with a suitable depth dimension under 4.4 inches and with a depth-to-width ratio between 0.956 and 1.0 for better weight distribution, and enhanced club head performance.  

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,587 in view of Hocknell (USPN 6,663,504) and Chao (USPN 7,140,974).  The difference between instant claims 2-7 of the instant application and claims 1-19 of the ‘587 patent lies in the fact that the claims of the ‘587 patent lack a striking face comprising a composite face plate (claim 2) as well as a composite crown (claim 2), which extends forward of a vertical midplane that passes through a center of gravity of the club head and extends in a heel-toe direction and in a sole-crown direction (claim 3), and further wherein the composite crown is bonded to a bonding ledge of the crown portion, and the bonding ledge has a width between 1 mm and 7 mm (claim 4), and further wherein the composite crown includes an apex of the crown portion defining a highest point of the club head as measured along a positive z-axis (claim 5).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘587 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   Here, Hocknell shows a composite crown portion (62) that extends forward of a vertical plane containing the CG (FIG. 10), and extends in a heel-toe direction (FIG. 7) and extends in a sole-crown direction (FIGS. 4, 6; col. 8, lines 31-33), and includes a bond ledge (FIGS. 8, 8A, 8B) upon which the composite crown (62) rests.  Here, Hocknell shows that the bond ledge has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm). Moreover, the composite crown (62) in Hocknell reveals the highest point of the club (i.e., apex), as shown in FIGS. 4, 6, 8 and 10.  In Hocknell, the composite crown serves to provide reduced club head weight adjacent the crown so that the center of gravity may be lowered, whereby a higher moment of inertia and greater club head forgiveness of off-center shots may be realized.  See col. 1, lines 18-25; col. 5, lines 26-32 in Hocknell.  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘587 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.  As to claims 6 and 7, see claims 6 and 8, respectively, of the ‘587 patent. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,587 in view of Hocknell (USPN 6,663,504) and Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘587 patent, as modified by Hocknell and Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2, wherein the club head has a ratio of depth to width that is between 0.956 and 1.0.  Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘587 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.  
Claims 9-11 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,587 in view of Bezilla (US PUBS 2010/0311520) and Chao (USPN 7,140,974).  The difference between instant claims 9-11 of the instant application and claims 1-20 of the ‘587 patent lies in the fact that the claims of the ‘587 patent lack a striking face comprising a composite face plate (claim 2) as well as a sole portion comprising a weight port for receiving a weight (claim 9), and further comprising a weight mounted in the weight port (claim 10) and further wherein the weight port defines a central axis that extends through the sole portion and the crown portion (claim 11).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘587 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   Here, Bezilla shows a weight port (28) with an adjustable weight (26) and further wherein an extended axis passing vertically through the weight port and adjustable weight would clearly intersect the sole and crown portions. See FIG. 1 in Bezilla.  Here, Bezilla notes that an adjustably mounted weight enables the club designer to provide adjustability in characteristics such as swing weight, location of the center of gravity and manipulation of the moment of inertia of the club head (see paragraph 0003).  In view of the publication to Bezilla, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘587 patent by incorporating a weight port with an adjustable weight therein and positioned in the sole portion, the motivation being to be able to desirably manipulate the weight distribution of the club head so as to lower the center of gravity for improved club head performance.  As to claims 14 and 15, see claims 6 and 8, respectively, of the ‘587 patent. 
Claims 12 and 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,587 in view of Bezilla (US PUBS 2010/0311520) and Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘587 patent, as modified by Bezilla and Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2 (claim 12) and wherein the club head has a ratio of depth to width that is between 0.956 and 1.0 (claim 13). Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘587 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.   
Claims 16, 18 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,587 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974).  The difference between instant claims 16, 18 and 22-23 of the instant application and claims 1-20 of the ‘587 patent lies in the fact that the claims of the ‘587 patent lack a striking face comprising a composite face plate (claim 16) as well as a sole portion comprising a recessed channel (claim 16) as well as a weight coupled to the sole portion rearward of the recessed channel (claim 18).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘587 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.  Here, Galvan shows a recessed channel (1202) along with an adjustable weight arranged rearward of the channel (FIG. 75).  Galvan notes that the channel (i.e., flexure in the sole) can desirably influence the coefficient of restitution while the adjustable weight coupled to the sole may be used to alter the location of the center of gravity.  See paragraphs [0297, 0298, 0299 and 0300] in Galvan.  In view of the teaching in Galvan, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘587 patent by including a recessed channel for added flexure of the striking face, with an adjustable weight incorporated on the sole to help lower the center of gravity for enhanced playability. As to claims 22 and 23, see claims 6 and 8, respectively, of the ‘587 patent. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,587 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Hocknell (USPN 6,663,504).  
The modification of the claimed invention of the ‘587 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘587 patent, as modified by Galvan and Chao, lacks a composite crown and a bonding ledge having a width between 1 mm and 7 mm, and the composite crown is bonded to the bonding ledge (claim 17).  Here, Hocknell shows these features, including a composite crown portion (62) and a bond ledge that has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm).  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘587 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.  
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,587 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Boyd (US PUBS 2013/0324281).  
The modification of the claimed invention of the ‘587 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘587 patent, as modified by Galvan and Chao, lacks a fastener opening in the recessed channel and configured to receive a fastening member for securing an adjustable head-shaft connection assembly (claim 19).  Here, Boyd discusses a head-shaft connection that is in communication with a recessed channel in the sole, whereby the head-shaft connection enables adjustability of the club angle.  See FIGS. 1 and 3 along with paragraph [0046] in Boyd.  In view of the teaching in Boyd, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘587 patent by including a suitable head-shaft connection assembly to enable the lie/loft of the club head to be adjusted to suit the swing needs of a particular player. 
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,587 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Deshmukh (USPN 6,902,497). 
The modification of the claimed invention of the ‘587 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘587 patent, as modified by Galvan and Chao, lacks a depth dimension D along the y-axis that is less than 4.4 inches (claim 20) and a ratio of depth to width that is between 0.956 and 1.0 (claim 21).  Here, the patent to Deshmukh allows for club head width and depth dimensions within the parameters required by the instant claims.  See col. 4, lines 39-47 in Deshmukh.  Here, for example, the width and depth may be dimensioned as 4.0 inches by Deshmukh.  Combined with a suitable volume, club head mass, club head height, width and depth, along with thickness dimensions for the various shell portions, Deshmukh provides improved club head performance (col. 2, lines 14-20; col. 4, lines 12-16).  In view of the patent to Deshmukh, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘587 patent by sizing the club head body with a suitable depth dimension under 4.4 inches and with a depth-to-width ratio between 0.956 and 1.0 for better weight distribution, and enhanced club head performance.  

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,586 in view of Hocknell (USPN 6,663,504) and Chao (USPN 7,140,974).  The difference between instant claims 2-5 of the instant application and claims 1-19 of the ‘586 patent lies in the fact that the claims of the ‘587 patent lack a striking face comprising a composite face plate (claim 2) as well as a composite crown (claim 2), which extends forward of a vertical midplane that passes through a center of gravity of the club head and extends in a heel-toe direction and in a sole-crown direction (claim 3), and further wherein the composite crown is bonded to a bonding ledge of the crown portion, and the bonding ledge has a width between 1 mm and 7 mm (claim 4), and further wherein the composite crown includes an apex of the crown portion defining a highest point of the club head as measured along a positive z-axis (claim 5).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘586 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   Here, Hocknell shows a composite crown portion (62) that extends forward of a vertical plane containing the CG (FIG. 10), and extends in a heel-toe direction (FIG. 7) and extends in a sole-crown direction (FIGS. 4, 6; col. 8, lines 31-33), and includes a bond ledge (FIGS. 8, 8A, 8B) upon which the composite crown (62) rests.  Here, Hocknell shows that the bond ledge has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm). Moreover, the composite crown (62) in Hocknell reveals the highest point of the club (i.e., apex), as shown in FIGS. 4, 6, 8 and 10.  In Hocknell, the composite crown serves to provide reduced club head weight adjacent the crown so that center of gravity may be lowered, whereby a higher moment of inertia and greater club head forgiveness of off-center shots may be realized.  See col. 1, lines 18-25; col. 5, lines 26-32 in Hocknell.  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘586 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.  
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,586 in view of Hocknell (USPN 6,663,504) and Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘586 patent, as modified by Hocknell and Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2, wherein the club head has a ratio of depth to width that is between 0.956 and 1.0.  Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘586 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.  
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,586 in view of Bezilla (US PUBS 2010/0311520) and Chao (USPN 7,140,974).  The difference between instant claims 9-11 of the instant application and claims 1-20 of the ‘586 patent lies in the fact that the claims of the ‘587 patent lack a striking face comprising a composite face plate (claim 2) as well as a sole portion comprising a weight port for receiving a weight (claim 9), and further comprising a weight mounted in the weight port (claim 10) and further wherein the weight port defines a central axis that extends through the sole portion and the crown portion (claim 11).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘586 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   Here, Bezilla shows a weight port (28) with an adjustable weight (26) and further wherein an extended axis passing vertically through the weight port and adjustable weight would clearly intersect the sole and crown portions. See FIG. 1 in Bezilla.  Here, Bezilla notes that an adjustably mounted weight enables the club designer to provide adjustability in characteristics such as swing weight, location of the center of gravity and manipulation of the moment of inertia of the club head (see paragraph 0003).  In view of the publication to Bezilla, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘586 patent by incorporating a weight port with an adjustable weight therein and positioned in the sole portion, the motivation being to be able to desirably manipulate the weight distribution of the club head so as to lower the center of gravity for improved club head performance.  
Claims 12 and 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,586 in view of Bezilla (US PUBS 2010/0311520) and Chao (USPN 7,140,974) and Beach (US PUBS 2009/0088269).  The claimed invention of the ‘586 patent, as modified by Bezilla and Chao, lacks a moment of inertia about a golf club head CG z-axis (Izz) is greater than 450 kg-mm2 and and [sic] a moment of inertia about a golf club head CG x-axis (Ixx) is greater than 300 kg-mm2 (claim 12) and wherein the club head has a ratio of depth to width that is between 0.956 and 1.0 (claim 13). Beach shows it to be old to provide larger moment of inertia values for Izz and Ixx that fall within the claimed ranges in order to help promote straighter and longer golf shots (i.e., see paragraphs [0006], [0070], [0080] and [0101] in Beach).  Moreover, Beach teaches that the club head may include a width and a depth of 110 mm (i.e., see paragraph [0077] in Beach). With these dimensions, Beach teaches a ratio of depth to width of 1.0.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘586 patent by incorporating a high moment of inertia in the Izz and Ixx directions along with a ratio of depth to width, as claimed, in order to promote a more beneficial mass distribution of the club head to improve the overall performance of the club head.   
Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,586 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974).  The difference between instant claims 16 and 18 of the instant application and claims 1-20 of the ‘586 patent lies in the fact that the claims of the ‘586 patent lack a striking face comprising a composite face plate (claim 16) as well as a weight coupled to the sole portion rearward of the recessed channel (claim 18).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘587 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.  Here, Galvan shows a recessed channel (1202) along with an adjustable weight arranged rearward of the channel (FIG. 75).  Galvan notes that the channel (i.e., flexure in the sole) can desirably influence the coefficient of restitution while the adjustable weight coupled to the sole may be used to alter the location of the center of gravity.  See paragraphs [0297, 0298, 0299 and 0300] in Galvan.  In view of the teaching in Galvan, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘586 patent by including a recessed channel for added flexure of the striking face, with an adjustable weight incorporated on the sole to help lower the center of gravity for enhanced playability. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,586 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Hocknell (USPN 6,663,504).  
The modification of the claimed invention of the ‘586 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘586 patent, as modified by Galvan and Chao, lacks a composite crown and a bonding ledge having a width between 1 mm and 7 mm, and the composite crown is bonded to the bonding ledge (claim 17).  Here, Hocknell shows these features, including a composite crown portion (62) and a bond ledge that has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm).  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘586 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.  
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,586 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Boyd (US PUBS 2013/0324281).  
The modification of the claimed invention of the ‘586 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘586 patent, as modified by Galvan and Chao, lacks a fastener opening in the recessed channel and configured to receive a fastening member for securing an adjustable head-shaft connection assembly (claim 19).  Here, Boyd discusses a head-shaft connection that is in communication with a recessed channel in the sole, whereby the head-shaft connection enables adjustability of the club angle.  See FIGS. 1 and 3 along with paragraph [0046] in Boyd.  In view of the teaching in Boyd, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘586 patent by including a suitable head-shaft connection assembly to enable the lie/loft of the club head to be adjusted to suit the swing needs of a particular player. 
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,265,586 in view of Galvan (US PUBS 2015/0094164) and Chao (USPN 7,140,974) and Deshmukh (USPN 6,902,497). 
The modification of the claimed invention of the ‘586 patent in view of Galvan and Chao has been discussed above.  The claimed invention of the ‘586 patent, as modified by Galvan and Chao, lacks a depth dimension D along the y-axis that is less than 4.4 inches (claim 20) and a ratio of depth to width that is between 0.956 and 1.0 (claim 21).  Here, the patent to Deshmukh allows for club head width and depth dimensions within the parameters required by the instant claims.  See col. 4, lines 39-47 in Deshmukh.  Here, for example, the width and depth may be dimensioned as 4.0 inches by Deshmukh.  Combined with a suitable volume, club head mass, club head height, width and depth, along with thickness dimensions for the various shell portions, Deshmukh provides improved club head performance (col. 2, lines 14-20; col. 4, lines 12-16).  In view of the patent to Deshmukh, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘586 patent by sizing the club head body with a suitable depth dimension under 4.4 inches and with a depth-to-width ratio between 0.956 and 1.0 for better weight distribution, and enhanced club head performance.  

Claims 2-7, 9-11, 14-16, 18, 19, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of USPN 10,463,926 in view of in view of Hocknell (USPN 6,663,504) and Chao (USPN 7,140,974).  The difference between instant claims 2-7, 9-11, 14-16, 18, 19, 22 and 23 of the instant application and claims 1-26 of the ‘926 patent lies in the fact that the claims of the ‘926 patent lack a striking face comprising a composite face plate (claims 2, 9 and 16) as well as a composite crown (claim 2), which extends forward of a vertical midplane that passes through a center of gravity of the club head and extends in a heel-toe direction and in a sole-crown direction (claim 3), and further wherein the composite crown is bonded to a bonding ledge of the crown portion, and the bonding ledge has a width between 1 mm and 7 mm (claim 4), and further wherein the composite crown includes an apex of the crown portion defining a highest point of the club head as measured along a positive z-axis (claim 5).  Chao shows an arrangement in which a face plate is formed from a composite material that enables a club head designer to reduce the weight of the strike face and to construct the face plate with a thinner dimension to provide more flexure and a higher initial velocity to a struck golf ball (i.e., col. 1, lines 27-42; col. 3, lines 55-67). In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘926 patent by providing the club head with a composite face plate to enhance the ball striking performance of the club head.   Here, Hocknell shows a composite crown portion (62) that extends forward of a vertical plane containing the CG (FIG. 10), and extends in a heel-toe direction (FIG. 7) and extends in a sole-crown direction (FIGS. 4, 6; col. 8, lines 31-33), and includes a bond ledge (FIGS. 8, 8A, 8B) upon which the composite crown (62) rests.  Here, Hocknell shows that the bond ledge has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm). Moreover, the composite crown (62) in Hocknell reveals the highest point of the club (i.e., apex), as shown in FIGS. 4, 6, 8 and 10.  In Hocknell, the composite crown serves to provide reduced club head weight adjacent the crown so that center of gravity may be lowered, whereby a higher moment of inertia and greater club head forgiveness of off-center shots may be realized.  See col. 1, lines 18-25; col. 5, lines 26-32 in Hocknell.  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘926 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.   The remaining limitations are encompassed by the claims of the ‘926 patent.  By way of example only, note that the limitations of instant claims 6-7, 14-15 and 22-23 are encompassed by claims 2-3, 13-14 and 18-19 of the ‘926 patent.  The weight and weight port of instant claims 9-11 is encompassed by claims 1, 12 and 17 of the ‘926 patent.  The recessed channel in the sole required by instant claim 16 is found in claims 15 and 25 of the ‘926 patent. 

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,130,024 in view of in view of Hocknell (USPN 6,663,504).  The difference between instant claims 2-5 of the instant application and claims 1-20 of the ‘024 patent lies in the fact that the claims of the ‘024 patent lack a composite crown (claim 2), which extends forward of a vertical midplane that passes through a center of gravity of the club head and extends in a heel-toe direction and in a sole-crown direction (claim 3), and further wherein the composite crown is bonded to a bonding ledge of the crown portion, and the bonding ledge has a width between 1 mm and 7 mm (claim 4), and further wherein the composite crown includes an apex of the crown portion defining a highest point of the club head as measured along a positive z-axis (claim 5).  Here, Hocknell shows a composite crown portion (62) that extends forward of a vertical plane containing the CG (FIG. 10), and extends in a heel-toe direction (FIG. 7) and extends in a sole-crown direction (FIGS. 4, 6; col. 8, lines 31-33), and includes a bond ledge (FIGS. 8, 8A, 8B) upon which the composite crown (62) rests.  Here, Hocknell shows that the bond ledge has a width Lo of about 0.10 inch to 1.00 inch (2.54 mm to 25.4 mm). Moreover, the composite crown (62) in Hocknell reveals the highest point of the club (i.e., apex), as shown in FIGS. 4, 6, 8 and 10.  In Hocknell, the composite crown serves to provide reduced club head weight adjacent the crown so that center of gravity may be lowered, whereby a higher moment of inertia and greater club head forgiveness of off-center shots may be realized.  See col. 1, lines 18-25; col. 5, lines 26-32 in Hocknell.  In view of the patent to Hocknell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘024 patent by incorporating a composite crown portion so that the club head weight may be reduced in the crown, whereby the center of gravity is desirably shifted lower in the club head for enhanced stability.   

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,130,024.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘024 patent encompass and therefore anticipate the limitations found in claims 9-11.  For example, the weight and weight port of instant claims 9-11 are encompassed by claims 12-13 of the ‘024 patent.  The composite face plate required by claim 9 is found in claims 1 and 14 of the ‘024 patent.  Likewise, the locations of the various vertical and horizontal planes and roll and bulge contour relationships are encompassed by claims 1 and 14 of the ‘024 patent. 

Observations on Obviousness-Type Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the prior patents listed herein below.  While no double patenting rejections based on the prior patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the prior patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.   It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the prior patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers.  The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed below conflict, or do not conflict, with the claims of the instant application. 
	USPNs:  10518143; 10960277; 10543405; and 10881916


Claim Objections
Claims 8 and 12 are objected to because of the following informalities: 
In each of claims 8 and 12, line 3 in each claim, the term “and” (second occurrence) should be deleted.  Appropriate correction is required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711